Citation Nr: 1709547	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  14-24 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for gastric adenocarcinoma, based upon substitution of the appellant as the claimant.

2.  Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

K. Hughes



INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968, which included service in the Republic of Vietnam.  He died in May 2012.  The appellant, who is the Veteran's surviving spouse, filed a claim for Dependency and Indemnity Compensation (DIC) and accrued benefits in May 2012.  The service connection claim arises from an August 2011 rating decision which denied service connection for gastric adenocarcinoma.  A March 2017 letter advised the appellant that she has been substituted as the claimant.  See 38 U.S.C.A. § 5121A (West 2014).  This law provides for a more liberal basis for the award of accrued benefits than is provided in 38 U.S.C.A. § 5121, but is still limited to the same benefit, i.e., accrued benefits due and unpaid at the time of the Veteran's death.  See 38 U.S.C.A. §§ 5121A, 5121 (West 2014).  However, it is no longer referred to as a claim for "accrued benefits," because the appellant has been substituted for the Veteran in the claim, and she essentially replaces him as the claimant.  The cause of death claim arises from a May 2014 determination (see May 2, 2014 statement of the case (SOC)).  


FINDINGS OF FACT

1.  The Veteran was exposed to an herbicidal agent during his period of service in Vietnam.

2.  The Veteran died in May 2012, due to gastric cancer.

3.  At the time of the Veteran's death, the claim of entitlement to service connection for gastric adenocarcinoma was pending before VA.

4.  The probative evidence demonstrates that it is at least as likely as not that the Veteran's gastric adenocarcinoma is etiologically related to his active service to include herbicide exposure.


CONCLUSIONS OF LAW

1.  The criteria for service connection for gastric adenocarcinoma have been met.  38 U.S.C.A. §§ 1110, 1116, 5107, 5121, (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.1010 (2016). 

2.  The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1310, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

The appellant seeks entitlement to service connection for gastric adenocarcinoma.  As noted above, she has been substituted as the appellant in this appeal under 38 C.F.R. § 3.1010, and seeks benefits due her based on this claim (accrued benefits).  Prior to his death, the Veteran contended that his gastric adenocarcinoma was due to herbicide exposure while stationed in Vietnam.  The Veteran's certificate of death reflects that he passed away in May 2012.  The only listed cause of death was gastric cancer.

In general, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish service connection for a disability, the claimant must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d. 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The service department has verified that the Veteran served in the Republic of Vietnam from October 7, 1966 to November 7, 1966, and is thus presumed to have been exposed to herbicides, to include Agent Orange.  38 C.F.R. §§ 3.307, 3.309.  

Although not on the list of diseases presumed to be due to herbicide exposure, the appellant has submitted credible and competent medical evidence from the Veteran's treating physicians which include opinions that the gastric adenocarcinoma was caused by his herbicide exposure while serving in Vietnam.  See Combee v. Brown, 34 F.2d 1039, 1042 (Fed. Cir. 1994).  Specifically, an August 2011 letter from C.D.S., M.D., the Veteran's treating oncologist, includes the opinion that the Veteran's "relatively rare adenocarcinoma of the stomach is more likely than not related to his exposure to Agent Orange during his military service in Vietnam."  A November 2013 letter from D.L.M., M.D., based on review of the relevant medical literature, the absence of other risk factors and the Veteran's family history; includes the opinion that the Veteran's "gastric adenocarcinoma is at least as likely as not (50%) to have been related to the dioxin exposure during his military service in the 1960s."  A separate November 2013 letter from D.L.M., M.D. also shows review of the relevant medical literature and the medical history of the Veteran and his family and includes the opinion that his gastric adenocarcinoma "is 'at least as likely as not' related to the Agent Orange."  Finally, a December 2013 letter from Dr. C.D.S. also shows review of the relevant medical literature and the medical history of the Veteran and his family and includes the opinion that the Veteran "did not have a family history of gastric adenocarcinoma and since he did not have any other pre-existing conditions, I conclude that it is more likely than not that [the Veteran's] adenocarcinoma of the stomach (gastric adenocarcinoma) was related to his exposure to Agent Orange during his military service in Vietnam."  On the basis of these medical opinions linking the diagnosed gastric adenocarcinoma to the Veteran's presumed herbicide exposure in service, the Board grants the claim.

Cause of Death

To establish service connection for the cause of a Veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  Here, based on the above grant of service connection for the gastric adenocarcinoma and the Veteran's death certificate showing a single cause of death identified as gastric cancer, the Board grants entitlement to service connection for the cause of death.


ORDER

Entitlement to service connection for gastric adenocarcinoma is granted.

Entitlement to service connection for the cause of the Veteran's death is granted. 




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


